Exhibit 10.7

TRANSPORTATION SERVICES SCHEDULE

(Three Rivers Crude System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
1st day of July, 2014 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is the 12” nominal diameter pipeline, that is approximately 0.61 miles
in length and originates at (i) the inlet flange of Carrier’s crude oil
unloading station, and (ii) the inlet flange of connections to the Arrowhead
Gathering Company LP pipeline, the Eagle Ford Pipeline LLC pipeline, and any
other future connections (the “Origin Points”) and terminates at the outlet
flange of Carrier’s meter skid located within the fence line of the Refinery (as
defined below) (the “Delivery Point”).

3. Additional Pipelines. Carrier intends to construct two additional pipelines
(each an “Additional Pipeline” and together the “Additional Pipelines”), which
upon completion will also be capable of delivering Product from the Origin
Points to the Refinery. The Additional Pipelines shall be designed, engineered
and constructed and equipped (i) in a good and workmanlike manner, (ii) in
compliance with all applicable Laws, and (iii) in accordance with generally
accepted industry standards for crude oil pipelines. Once completed, the
Additional Pipelines will have a design capacity for crude oil (including the
Product) of not less than approximately 100,000 barrels of Product per Day, a
portion of which such capacity shall be made available to Shipper pursuant to
the terms hereof. Carrier will provide Shipper with written notice of the
intended Commencement Date for each Additional Pipeline at least fourteen
(14) Business Days prior to the intended Commencement Date. Carrier will provide
Customer with written confirmation of the actual Commencement Date if different
from the intended Commencement Date. For purposes of this Agreement, the term
“Commencement Date” for each Additional Pipeline shall mean the first day
following the date all of the following conditions have been satisfied:
(a) Carrier has completed all necessary construction and testing of the
Additional Pipeline; (b) Carrier shall have received all approvals,
certificates, permits and authorizations from all Governmental Entities
necessary to operate the Additional Pipeline; (c) Carrier shall have acquired
all necessary easements for the Additional Pipeline, and (d) the Additional
Pipelines are ready to commence commercial service with respect to the
transportation of crude oil from the Carrier’s crude oil unloading station to
the Refinery. Upon the Commencement Date of each Additional Pipeline, such
Additional Pipeline shall become a part of the Pipeline System and subject to
the terms and conditions of the Agreement



--------------------------------------------------------------------------------

and this Schedule without any further action by the Parties. The Parties agree
to execute any amendments or supplements to this Schedule if necessary to
incorporate the Additional Pipelines herein.

4. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Three Rivers Refinery in Three Rivers, Live Oak County, Texas (the
“Refinery”).

5. Product. The products to be transported and shipped on the Pipeline System
under this Schedule (each, a “Product” and collectively, the “Products”) is
crude petroleum.

6. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System meet the applicable
specifications for the Product as set forth on Exhibit A attached hereto and
incorporated herein for all purposes, as the same may be amended, modified or
supplemented from time to time (the “Specifications”), provided that (i) Carrier
provides Shipper with at least seven (7) days’ prior notice of any such
amendment, modification or supplement, and (ii) the Product specifications and
properties comply with any specifications imposed by Law.

7. Transportation Rate. For transportation services on the Pipeline, Shipper
agrees to pay Carrier (i) $0.279 per Barrel of Product transported from any of
the Origin Points to the Delivery Point on the Pipeline up to 70,000 average
Barrels per Day of Product so delivered during any Month (“Tier 1 Rate”), and
(ii) $0.050 per Barrel of Product transported from any of the Origin Points to
any of the Delivery Points on the Pipeline for volumes in excess of 70,000
average Barrels per Day of Product so delivered during such Month (the “Tier 2
Rate”), adjusted from time to time as provided in Section 10. The Tier 1 Rate
and the Tier 2 Rate may be referred to collectively or individually as the
“Transportation Rate”. For the avoidance of doubt, to the extent any Quarterly
Deficiency Payment is applied to any Quarterly Surplus Volumes (such volumes
being referred to as “Pre-Paid Volumes”), the Transportation Rate for such
Pre-Paid Volumes shall be the Tier 1 Rate for the Calendar Quarter in which such
Quarterly Deficiency Payment was made. For each Month within a Calendar Quarter,
the Transportation Rates applied to volumes tendered for such Month shall be
based on a quarter-to-date calculation of the Minimum Monthly Commitment, and
the revenue billed for such Month shall be adjusted to reflect such
quarter-to-date calculation. For purposes of this Section the term “Minimum
Monthly Commitment” shall be 70,000 average Barrels per Day multiplied by the
number of days in the applicable Month.

8. Transportation Rate Adjustment for Additional Pipelines. Beginning on the
Commencement Date of the first of the two Additional Pipelines, the Tier 1 Rate,
as may be adjusted pursuant to Section 10, shall be increased by the amount set
forth on Exhibit B that corresponds to the “Final Capital Outlay” (as set forth
on Exhibit B) for the construction and installation of the Additional Pipelines
as of the Commencement Date of the first of the two Additional Pipelines with
the “Final Capital Outlay” not to exceed $8,000,000. The Parties estimate that
beginning on the Commencement Date of the first of the two Additional Pipelines,
the Tier 1 Rate shall be increased by $0.032 per Barrel of Product which is
based upon a “Final Capital Outlay” of between $6,300,000 and $6,540,000 for the
Additional Pipelines. Other than the adjustment to the Tier 1 Rate as set forth
in this Section 8, there shall be no additional or separate throughput charges
for transportation services on the Additional Pipelines. Carrier agrees as part
of its notice of the intended Commencement Date as set forth in Section 3
hereof, to provide Shipper with the actual amount of the total capital cost for
the design, construction and installation of the Additional Pipelines for which
will form the basis for the increase to the Tier 1 Rate.

 

2



--------------------------------------------------------------------------------

9. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Tariff, Shipper shall tender at
any of the Origin Points an aggregate average of at least 70,000 Barrels per Day
of Product for transportation on the Pipeline System, in approximately ratable
quantities (such average, the “Minimum Quarterly Commitment”) to the Delivery
Point and Carrier shall transport and ship or cause to be transported and
shipped such Product on the Pipeline in accordance with the terms of this
Schedule. Except as expressly provided in the Agreement for an Outage, a Carrier
Force Majeure or a Shipper Force Majeure, if during any Calendar Quarter,
Shipper fails to meet its Minimum Quarterly Commitment during such Calendar
Quarter, then Shipper will pay Carrier a deficiency payment (each, a “Quarterly
Deficiency Payment”) in an amount equal to the volume of the deficiency (the
“Quarterly Deficiency Volume”) multiplied by the Transportation Rate in effect
for the relevant Calendar Quarter. The dollar amount of any Quarterly Deficiency
Payment paid by Shipper may be applied as a credit against any amounts incurred
by Shipper and owed to Carrier with respect to volumes of Product tendered at
any of the Origin Points in excess of the Shipper’s Minimum Quarterly Commitment
(or, if this Schedule expires or is terminated, to volumes tendered to the
Origin Points in excess of the applicable Minimum Quarterly Commitment in effect
as of the date of such expiration or termination) (such excess volume during any
Calendar Quarter is referred to in this Section as the “Quarterly Surplus
Volume”) during any of the succeeding four Calendar Quarters, after which time
any unused credits will expire. This Section 7 shall survive the expiration or
termination of this Schedule, if necessary for the application of any Quarterly
Deficiency Payment against any Quarterly Surplus Volume as set forth herein.
Carrier shall provide transportation services to Shipper in excess of the
Minimum Quarterly Commitment on an “as available” basis, and any use of such
excess capacity shall be subject to the Transportation Rate in effect at the
time of the tender.

10. Escalation. On July 1, 2015, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the
Transportation Rate, which adjustment shall be effective as of July 1st of the
year in which such election is made, in accordance with FERC’s indexing
methodology. If FERC terminates its indexing methodology and does not adopt a
new methodology, the Parties shall negotiate in good faith a methodology for
adjusting the Transportation Rate under this Schedule.

11. Nominations and Scheduling. Shipper shall furnish to Carrier, by the 20th
Day of each Month preceding the Month of delivery (except for the first Month of
the Term, which shall be on or before the 5th day of that Month), a delivery
schedule that includes the estimated quantity of Product that Shipper
anticipates tendering for transportation on the Pipeline System during the
following Month (“Nominated Deliveries”).

12. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written

 

3



--------------------------------------------------------------------------------

Notice to Carrier of its intent to terminate this Schedule and this Schedule
will terminate 12 Months following the date such Notice is delivered to Carrier.
In the event Shipper or such Affiliate publicly announces, prior to the
expiration of such 12-Month period, its intent to resume operations at the
Refinery, then such Notice shall be deemed revoked and this Schedule shall
continue in full force and effect as if such Notice had never been delivered.

13. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

14. Audit. Carrier will retain its books and records related to the capital
costs and its pre-tax rate of return on the Additional Pipelines for a period of
two (2) years from the Commencement Date. Shipper may audit such books and
records at Carrier’s offices where such books and records are stored upon not
less than ten (10) days prior written notice. Any such audit will be at
Shipper’s expense and will take place during Pipeline Carrier’s business hours.

15. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Area Pipeline &Terminals    Tel: (361) 289-3226    Fax:
(361) 299-3546 Invoice:    Troy Heard, Supervisor Accounting    Tel: (210)
345-3219    Fax: (210) 370-4355

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Len Rucinski,    Sr Mgr Crude Supply and Trading    Tel:
(210)-345-2381    Fax: (210)-370-5161

 

4



--------------------------------------------------------------------------------

Invoice:    Troy Heard, Supervisor Accounting    Tel: (210) 345-3219    Fax:
(210) 370-4355

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   President and Chief Operating Officer
Shipper: VALERO MARKETING AND SUPPLY COMPANY By:  

/s/ Gary K. Simmons

Name:  

Gary K. Simmons

Title:   Senior Vice President

Signature Page to Transportation Services Schedule (Three Rivers Crude System)



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

Specification through the Pipeline System is crude petroleum, defined as direct
liquid products of oil wells, condensates or a mixture thereof that conforms to
meet all regulatory emission requirements at the pipeline origin and destination

 

1



--------------------------------------------------------------------------------

EXHIBIT B

FINAL CAPITAL OUTLAY

 

Final Capital Outlay (in millions)

     Increase to
Tier 1 Rate  

Greater Than

   Less Than      $4.880    $ 5.000       $ 0.0250    $5.000    $ 5.120       $
0.0260    $5.120    $ 5.350       $ 0.0270    $5.350    $ 5.590       $ 0.0280
   $5.590    $ 5.830       $ 0.0290    $5.830    $ 6.060       $ 0.0300   
$6.060    $ 6.300       $ 0.0310    $6.300    $ 6.540       $ 0.0320    $6.540
   $ 6.770       $ 0.0330    $6.770    $ 7.010       $ 0.0340    $7.010    $
7.250       $ 0.0350    $7.250    $ 7.480       $ 0.0360    $7.480    $ 7.720   
   $ 0.0370    $7.720    $ 7.960       $ 0.0380    $7.960    $ 8.000       $
0.0390   

 

1